Citation Nr: 0004771	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to an increased rating (compensable) for post 
operative residuals, right inguinal hernia repair.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1996 and July 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

This case was previously before the Board in October 1998, 
and was remanded for the purpose of affording the veteran a 
VA examination to determine the nature and etiology of any 
left eye disorders.

In his October 1999 substantive appeal, the veteran indicated 
that he wanted a hearing before a Member of the Board in 
Washington, D.C.  In correspondence received in February 
2000, the veteran indicated that he wished to withdraw his 
request for a Board hearing.

In an October 1999 rating decision, the RO denied the veteran 
an increased rating (compensable) for his service-connected 
residuals of a left zygoma fracture.  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal from the RO's decision.


FINDINGS OF FACT

1.  A left eye disorder was not manifested during service and 
is not otherwise related to any injury suffered during 
service.

2.  A left eye disorder was not caused or aggravated by the 
service-connected residuals of a left zygoma fracture.

3.  The veteran's postoperative residuals of a right inguinal 
hernia, as shown by recent VA examination, is manifested by 
an 8 centimeter, hyperpigmented, non-tender scar in the right 
inguinal area with no clinical evidence of hernia on the 
right or on the left.

CONCLUSIONS OF LAW

1.  A left eye disorder was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §3.303 (1999).

2.  A left eye disorder was not caused or aggravated by the 
service-connected residuals of a left zygoma fracture.  38 
C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  The schedular criteria for entitlement to an increased 
(compensable) disability evaluation for service-connected 
post operative residuals, right inguinal hernia repair, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a left eye disorder

The veteran claims that he suffers from a left eye disorder 
that is related to his service-connected residuals of a left 
zygoma fracture.

As a preliminary matter, the Board notes that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, the Board finds that he has 
presented a claim which is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service medical records indicate that in June 1972 the 
veteran suffered an injury to his left cheek that resulted in 
swelling and pain in the left periorbital area.  X-rays 
revealed fractures of the left zygoma and the left lateral 
maxillary sinus wall.  There were no complaints or findings 
related to visual difficulty or diplopia.  Physical 
examination also revealed a conjunctival hemorrhage to the 
left eye.  The veteran underwent surgery with a final 
diagnosis of left malar complex fracture.  Clinical 
evaluation of the eyes was normal on the veteran's July 1972 
service separation examination.  Visual acuity on both the 
veteran's June 1968 enlistment examination and the July 1972 
service separation examination was 20/100 (corrected to 
20/25) in the right eye and 20/50 (corrected to 20/20) in the 
left.

In a January 1973 rating decision, the veteran was granted 
service connection for the residuals of a left zygoma 
fracture.

At a July 1996 VA visual examination, findings included 
minimal reduction of the left lateral rectus field with no 
external disease noted.  The examiner stated that the 
veteran's old zygoma fracture may be causing minimal 
reduction left lateral gaze in the left eye.  It was also 
noted that the veteran had no double vision and that others 
had told him that he was occasionally cross-eyed.

In October 1998 the Board remanded the case to the RO for the 
purpose of affording the veteran a VA examination to 
determine the nature and etiology of any left eye disorder.

A January 1999 VA visual examination reflects a diagnosis of 
myopia.

In a March 1999 statement, the veteran claimed that his 
myopia had preexisted service and had been aggravated by his 
service-connected left zygoma fracture.  

At a May 1999 VA visual examination, the veteran complained 
that he had trouble focusing when tired; he also stated that 
his left eye "wanders."  Corrected vision in both eyes was 
20/20.  Diagnoses included myopia and increased cup to disc 
ratio with normal intraocular pressure, glaucoma "suspect."

At an August 1999 VA visual examination, the veteran's 
corrected vision in both eyes was 20/20.  The assessment was 
moderate cup to disc ratio with normal intraocular pressure 
in both eyes.  In an October 1999 addendum to the 
examination, the examiner remarked that no reduction in 
ocular motility was found, including the left lateral rectus.  
It was also noted that the veteran was exophoric; the 
examiner indicated that the veteran's service-connected 
residuals of a left zygoma fracture "had no bearing" on the 
veteran's exophoria.  The examiner further commented that he 
found no symptoms associated with the veteran's service-
connected residuals of a left zygoma fracture.

The Board finds that the preponderance of the evidence is 
against the veteran's claim that a left eye disorder is 
related to service or to his service-connected residuals of a 
left zygoma fracture.  The Board acknowledges the opinion 
offered by the July 1996 VA physician, wherein he stated that 
the veteran's old zygoma fracture "may" be causing minimal 
reduction of left lateral gaze.  However, the July 1996 VA 
physician did not offer any rationale or support for his 
conclusion.  Additionally, even assuming (without deciding) 
that a reduction in left lateral gaze is a disability for VA 
purposes, the Board notes that the August 1999 VA examiner 
found no reduction in ocular motility, including the left 
lateral rectus.  Finally, the August 1999 VA examiner stated 
that the veteran's service-connected residuals of a left 
zygoma fracture "had no bearing" on the veteran's 
exophoria.  The Board notes that the opinion from the August 
1999 VA physician more persuasive in that he provided a 
rationale for his conclusion.  Even if the opinions from the 
July 1996 VA physician and the August 1999 VA examiner's 
opinions were accorded equal weight, the preponderance of the 
evidence is against the veteran's claim because the most 
recent medical evidence indicated that the veteran did not 
suffer from any reduction in ocular motility, including the 
left lateral rectus.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The Board notes that the May 1999 VA visual examination 
reflects that the veteran may be suffering from glaucoma.  
However, this condition was not diagnosed until more than 20 
years after service, and no physician has indicated that the 
veteran's glaucoma is related to service or to his service-
connected residuals of a left zygoma fracture.

With regard to the current diagnosis of myopia, myopia or 
other refractive error of vision is not a disease or injury 
for which service connection may be granted.  See 38 C.F.R. § 
3.303(c) (1999); M21-1, Part VI, paragraph 11.07.

The Board further notes that the preponderance of the 
evidence is against the veteran's assertion that his myopia 
was aggravated by his service-connected residuals of a left 
zygoma fracture.  Allen.  No physician has made such a 
finding, and the Board notes that the veteran's visual acuity 
was the same at the time he entered and left active service.  
Absent specialized medical training, the veteran is not 
competent to render opinions concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the Board believes that the greater 
weight of the evidence indicates that the veteran's claimed 
left eye disability is not related to his military service, 
nor is it related to his service-connected residuals of a 
left zygoma fracture.  38 C.F.R. §§ 3.303, 3.310; Allen.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
veteran's claim for service connection for a left eye 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Increased rating (compensable) for an inguinal hernia

The Board finds that the veteran's claim for an increased 
evaluation for service-connected post operative residuals, 
right inguinal hernia repair, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In January 1973, the RO granted service-connection for post 
operative residuals, right inguinal hernia repair, and 
assigned a 0 percent disability rating, which has remained in 
effect since the January 1973 decision.

Service medical records document a right inguinal hernia with 
related surgery in June 1971.  The veteran continued to 
complain of pain in the right inguinal area throughout the 
remainder of his service.

In a September 1997 statement, the veteran indicated that his 
hernia had resulted in disfigurement.  He remarked that an 
incision scar had fallen and become disfiguring.

In May 1999 the veteran underwent a VA hernia examination.  
The veteran expressed concern that he had a deforming rash as 
opposed to the flat, barely perceptible scar that he had in 
the past.  Physical examination revealed that the veteran was 
well nourished and in no distress.  An approximately 8 
centimeter depressed adherent scar over the right inguinal 
area beneath the pubic hair was noted.  It was hyperpigmented 
but non-tender.  There were no hernias present on either 
side.  Examination of the extremities revealed no clubbing, 
edema, or rash.  Diagnoses included inguinal hernia, surgical 
repair of hernia, postoperative infection of hernia repair 
site, scar over the right inguinal hernia, and 
gastroespholangeal reflux disease.

In his July 1999 notice of disagreement, the veteran stated 
that he had a protrusion on his left side because the right 
side "sunk or collapsed" due to the service-connected 
hernia.  He also indicated that he had pain on his right 
side.  He also mentioned that there was a disfigurement on 
the right side that a physician informed him would be noted.

The veteran's disability is rated under the provisions of 
Diagnostic Code 7338 which provides for a 0 percent rating 
for an inguinal hernia when small, reducible, or without true 
hernia protrusion.  A 10 percent rating is for application 
for postoperative recurrent hernia, readily reducible and 
well supported by truss or belt.  A 30 percent rating is 
authorized for a small, postoperative recurrent, or 
unoperated irremediable, hernia that is not well supported by 
truss or not readily reducible.

After reviewing the evidence of record, the Board finds that 
an increased rating for postoperative residuals of a right 
inguinal hernia is not warranted.  As there is no evidence of 
a current postoperative recurrence of the right inguinal 
hernia, a 10 percent evaluation under Diagnostic Code 7338 is 
not warranted.  Further, the May 1999 VA examination does not 
reflect findings of a tender, painful, or poorly nourished 
scar such that a compensable rating under Diagnostic Codes 
7803, 7804 and 7805 is justified.  As the Board knows of no 
other basis which would provide the veteran with a higher 
schedular evaluation, his claim for an increased disability 
rating is denied.

The Board also observes that the disability picture presented 
in this case is not so exceptional so as to warrant referral 
for extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b).

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disorder is denied.

Entitlement to an increased rating (compensable) for post 
operative residuals, right inguinal hernia repair, is denied.



		
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

